UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5230



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN HERRERA-GONZALEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00216-WLO)


Submitted:   July 31, 2007                 Decided:   August 15, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Juan Herrera-Gonzalez pled guilty to illegal reentry of

a deported alien after conviction of an aggravated felony, 8 U.S.C.

§    1326(a),    (b)(2)     (2000),    and    possession          of    a    firearm    by   a

convicted felon, 18 U.S.C. § 921(g)(1) (2000), and was sentenced to

a term of fifty-nine months imprisonment. Herrera-Gonzalez appeals

his sentence, arguing that the district court erred when it refused

to    group    both   counts    together      in     a    single       group   under     U.S.

Sentencing Guidelines Manual § 3D1.2(a) (2006).                         We affirm.

               To determine the offense level when there are multiple

counts of conviction, § 3D1.2(a) directs that counts involving the

same victim and the same act or transaction should be placed into

a single group. In offenses where there is no identifiable victim,

the term “victim” means “the societal interest that is harmed.”

USSG § 3D1.2, comment. (n.2).            Thus, counts should be placed in a

single group “when the societal interests that are harmed are

closely       related.”      Id.      Here,    had       both   counts       been     grouped

together, the total offense level would have been lower because

there would have been no multiple count adjustment under USSG

§    3D1.4.      At   the   sentencing       hearing,      defense          counsel    argued

unsuccessfully that the societal interests affected by each offense

were    sufficiently        similar   that     the       counts    should      be     grouped

together.




                                        - 2 -
              We   review    de   novo    the    legal   interpretation    of   the

guidelines and application of the guidelines to undisputed facts.

United States v. Toler, 901 F.2d 399, 402 (4th Cir. 1990).                       As

Herrera-Gonzalez acknowledges, four circuits have held that the

societal interests protected by immigration laws are too different

from those protected by laws regulating possession of firearms by

convicted felons to permit these offenses to be grouped under

§ 3D1.2(a).        See United States v. Herrera, 265 F.3d 349, 353 (6th

Cir. 2001); United States v. Salgado-Ocampo, 159 F.3d 322, 328 (7th

Cir. 1998); United States v. Baeza-Suchil, 52 F.3d 898, 900 (10th

Cir. 1995); United States v. Barron-Rivera, 922 F.2d 549, 554-55

(9th Cir. 1991).            We find these authorities persuasive.                We

therefore conclude that the district court did not err in refusing

to place Herrera-Gonzalez’s two counts in a single group, and that

the sentence was thus reasonable.               United States v. Moreland, 437

F.3d   424,     433   (4th    Cir.)      (stating    standard   of   review     for

reasonableness), cert. denied, 126 S. Ct. 2054 (2006).

              We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         - 3 -